Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed on 07/25/2022, claims 1-21 are pending; all pending claims have been amended, and claims 20-21 have been newly added.

 Response to Amendment
The Applicant’s arguments have been fully considered, but are moot in view of new grounds of rejections below.
The 35 USC 112(f) claim interpretations are maintained. 

Claim Objections
Claims 1-9 and 11-21 are objected to because of the following informalities: The claims inconsistently has the terms: “processor” and “hardware processor.”  Appropriate correction is required to maintain consistent claim terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 9, 11-12, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. US 2018/0143625 A1 (hereinafter “Nelson”).
Regarding claim 1, Nelson discloses a shovel (Abstract: vehicle/machine for construction, exemplary as shown in Fig.1) comprising:
a lower traveling body (body frame 104); 
an upper turning body (lift arms 116) turnably mounted on the lower traveling body; 
an attachment (implement 100) attached to the upper turning body (the exemplary implement shown in Fig.1 is a bucket 114); 
a cab (cab 118) mounted on the upper turning body (as shown in Fig. 1, also see [0018-0020]); 
an operating information obtaining device (vehicle ECM/electronic control modules 124; see [0021, 0023], vehicle ECM 124 includes other ECMs-each performing different functions) configured to obtain operating information of the shovel, the operating information including operation information of the lower traveling body. operation information of the upper turning body. and operation information of the attachment ([0024-0025, 0027-0029] transmission ECM 174 acquires and transmit operation information of each of the vehicle/machinery parts, including drive, reverse, parking brake, control/movement of the implement 100, steering of the machine, and other machine functions, e.g. lifting, holding the bucket in certain position, floating, etc.  Also see [0073-0074, 0081] regarding using sensor for acquiring vehicle/machinery and operator status); and 
a processor (processor 188a including memory 190a, 194a; see [0024]) configured to store the operating information, 
wherein the hardware processor is configured to obtain biological information of an operator in the cab ([0059] cameras for observing the operator inside the cab; also see [0097] seat sensor for detecting operator’s presence) and to correlate the obtained biological information and a work content of the shovel based on the obtained biological information and the obtained operating information of the shovel ([0038, 0055, 0072-0074, 0097] tele/remote safety control, and also controlling braking or safe shut down based on operate and other operational states).
Regarding claim 2, Nelson discloses the shovel as claimed in claim 1, wherein the biological information is biological information of the operator seated in an operator seat installed in the cab. ([0096: last sentence] seat sensor 278)
Regarding claim 7, Nelson discloses the shovel as claimed in claim 1, wherein the hardware processor is configured to transmit information to at least one of an assist device and a management device for the shovel. ([0020] information acquired from the vehicle/machinery are transmitted to a remote device for remote control; also see [0055, 0067] tele-remote, semi-autonomous or autonomous control)
Regarding claim 9, Nelson discloses the shovel as claimed in claim 1, wherein the hardware processor is configured to obtain the biological information through a biological information obtaining device attached to an operator seat installed in the cab. ([0096-0097] seat sensor 278 is a pressure sensor, analog-voltage sensor or other well known sensors in the art, this is interpreted by the Examiner as sufficient to encompass “biological information obtaining device” in the claim.)
Regarding claim 21, Nelson discloses the shovel as claimed in claim 1, wherein the hardware processor is configured to determine the work content of the shovel from among a plurality of work contents of the shovel based on the operating information of the shovel, the plurality of work contents including excavation work and loading work ([0018, 0074, 0099] applicable for loading and excavating operations/modes).  
Regarding claim 11, Nelson discloses a system (Fig.3) comprising 
a shovel (vehicle/machine for construction, exemplary as shown in Fig.1)including:
a lower traveling body (body frame 104); 
an upper turning body (lift arms 116) turnably mounted on the lower traveling body; 
an attachment (implement 100) attached to the upper turning body (the exemplary implement shown in Fig.1 is a bucket 114), 
a cab (cab 118) mounted on the upper turning body (as shown in Fig. 1, also see [0018-0020]); and 
an operating information obtaining device (vehicle ECM/electronic control modules 124; see [0021, 0023], vehicle ECM 124 includes other ECMs-each performing different functions)  configured to obtain operating information of the shovel, the operating information including operation information of the lower traveling body, operation information of the upper turning body, and operation information of the attachment  ([0024-0025, 0027-0029] transmission ECM 174 acquires and transmit operation information of each of the vehicle/machinery parts, including drive, reverse, parking brake, control/movement of the implement 100, steering of the machine, and other machine functions, e.g. lifting, holding the bucket in certain position, floating, etc.  Also see [0073-0074, 0081] regarding using sensor for acquiring vehicle/machinery and operator status); and 
an apparatus configured to assist or manage work by the shovel (fig.2: control system 102), the apparatus including a hardware processor (processor 188a including memory 190a, 194a; see [0024]) configured to obtain the operating information of the shovel, and biological information of an operator in a cab of the shovel from the shovel  ([0059] cameras for observing the operator inside the cab; also see [0097] seat sensor for detecting operator’s presence) and correlate the obtained biological information of the operator and a work content of the shovel based on the obtained biological information of the operator and the obtained operating information of the shovel ([0038, 0055, 0072-0074, 0097] tele/remote safety control, and also controlling braking or safe shut down based on operate and other operational states).
Claim 12 is rejected by Nelson under the same rationale as claim 2 above.
Claim 17 is rejected by Nelson under the same rationale as claim 7 above.
Claim 19 is rejected by Nelson under the same rationale as claim 9 above.
Regarding claim 20, Nelson discloses the system as claimed in claim 11, further comprising: a display ([0021: last sentence] display 146; also see [0173: first 2 sentences]), wherein the hardware processor is further configured to generate display information by correlating the obtained biological information and the work content of the shovel and display the display information on the display. ([0039] all types of operational data are correlated, and available for display on the display device)
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Burton et al. US 6,575,902 B1 (hereinafter “Burton”, previously applied).
Regarding claims 3 and 4, Nelson discloses the shovel as claimed in claim 1, but does not disclose wherein the biological information includes biological information obtained before a start of work, and obtained after an end of work. However Burton, another prior art reference in the analogous field of driver vigilance state monitoring system and method, discloses installing a biological monitoring system (e.g. EEG, EMG, EOG, heart vehicle acceleration etc.) for monitoring the physiological state of a vehicle operator so as to safety shutdown/control the vehicle (see Fig.1: vehicle sensor 13 obtain biological information and vehicle operating information; also see col.11. ll.23-col.12, ll.12 various vehicle operational sensors including brake, steering wheel, acceleration etc. Also see col.6, ll.19-63 using various types of algorithms, e.g. AI, to correlate vehicle operating state with an operating user’s vigilance/fatigue level. Also see col.13, ll.60-col.14, ll.10, col.15. ll.63-col.16, ll.5 correlation of various driver states and/or profiled and vehicle operating states.). Burton further discloses wherein the biological information includes biological information obtained before a start of work and after an end of work. (col.23, ll.54-56 real time tracking of vigilance performance and vigilance alarm status is interpreted to encompass “before a start of work and after an end of work”, because the detection of data is taken in real time and continuously from the moment the operator is present within the vigilance system, i.e. at the start of a work (session), and until the operator leaves the vigilance system, i.e. at the end of a work (session)). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nelson to further include the vigilance monitoring system comprising a plurality of physiological sensors of Burton so as to monitor the operators real time physiological state before and after work; the motivation for doing so is to provide a more complete and comprehensive monitoring system of both the vehicle/machinery and the operator.
Regarding claim 5, Nelson discloses the shovel of claim 1, but does not discloses wherein the processor is configured to obtain the 10biological information such that the biological information is distinguishable between operators. However Burton, another prior art reference in the analogous field of driver vigilance state monitoring system and method, discloses installing a biological monitoring system (e.g. EEG, EMG, EOG, heart vehicle acceleration etc.) for monitoring the physiological state of a vehicle operator so as to safety shutdown/control the vehicle (see Fig.1: vehicle sensor 13 obtain biological information and vehicle operating information; also see col.11. ll.23-col.12, ll.12 various vehicle operational sensors including brake, steering wheel, acceleration etc. Also see col.6, ll.19-63 using various types of algorithms, e.g. AI, to correlate vehicle operating state with an operating user’s vigilance/fatigue level. Also see col.13, ll.60-col.14, ll.10, col.15. ll.63-col.16, ll.5 correlation of various driver states and/or profiled and vehicle operating states.). Burton further discloses wherein the processor is configured to obtain the 10biological information such that the biological information is distinguishable between operators (col.15, ll.63 “driver specific profile and calibration data can be stored for later correlation references”; driver specific profile is indicative of using biological information to distinguish a driver). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nelson to further include the vigilance monitoring system comprising a plurality of physiological sensors of Burton so as to monitor the operators real time physiological state before and after work; the motivation for doing so is to provide a more complete and comprehensive monitoring system of both the vehicle/machinery and the operator.
Regarding claim 6, Nelson discloses the shovel of claim 1 comprising a plurality of cameras for detecting images of different mechanical aspects and angles of the vehicle ([0079]), but does not discloses wherein the shovel further comprising: an image capturing device configured to capture an image of the operator in the cab. However Burton, another prior art reference in the analogous field of driver vigilance state monitoring system and method, discloses installing a biological monitoring system (e.g. EEG, EMG, EOG, heart vehicle acceleration etc.) for monitoring the physiological state of a vehicle operator so as to safety shutdown/control the vehicle (see Fig.1: vehicle sensor 13 obtain biological information and vehicle operating information; also see col.11. ll.23-col.12, ll.12 various vehicle operational sensors including brake, steering wheel, acceleration etc. Also see col.6, ll.19-63 using various types of algorithms, e.g. AI, to correlate vehicle operating state with an operating user’s vigilance/fatigue level. Also see col.13, ll.60-col.14, ll.10, col.15. ll.63-col.16, ll.5 correlation of various driver states and/or profiled and vehicle operating states.). Burton further discloses wherein (col.16, ll.66-col.17, ll,15 camera), 20wherein the operator in the cab is identified or authenticated based on the image captured by the image capturing device (col.16, ll.66-col.17, ll,15). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nelson to further include the vigilance monitoring system comprising a plurality of physiological sensors of Burton so as to monitor the operators real time physiological state before and after work; the motivation for doing so is to provide a more complete and comprehensive monitoring system of both the vehicle/machinery and the operator.
Regarding claim 8, Nelson discloses the shovel of claim 1, but does not disclose wherein the processor is configured to obtain the biological information through a biological information obtaining device worn by the operator in the cab. However Burton, another prior art reference in the analogous field of driver vigilance state monitoring system and method, discloses installing a biological monitoring system (e.g. EEG, EMG, EOG, heart vehicle acceleration etc.) for monitoring the physiological state of a vehicle operator so as to safety shutdown/control the vehicle (see Fig.1: vehicle sensor 13 obtain biological information and vehicle operating information; also see col.11. ll.23-col.12, ll.12 various vehicle operational sensors including brake, steering wheel, acceleration etc. Also see col.6, ll.19-63 using various types of algorithms, e.g. AI, to correlate vehicle operating state with an operating user’s vigilance/fatigue level. Also see col.13, ll.60-col.14, ll.10, col.15. ll.63-col.16, ll.5 correlation of various driver states and/or profiled and vehicle operating states.). Burton discloses the apparatus as claimed in claim 11, wherein the processor is configured to obtain the biological information through a biological information obtaining device worn by the operator in the cab. (col.10, ll.6-60 various sensor attached one or more of cap, head-band, glasses/goggles etc. worn by the operator for collecting biological information). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Nelson to further include the vigilance monitoring system comprising a plurality of physiological sensors of Burton so as to monitor the operators real time physiological state before and after work; the motivation for doing so is to provide a more complete and comprehensive monitoring system of both the vehicle/machinery and the operator.
Regarding claims 13-16 and 18, these claims are rejected by Nelson in view of Burton, under the same rationale as applied to claims 3-6 and 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 5, 2022